ACCEPTED
                                                                                           01-14-00121-cr
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    8/31/2015 12:07:54 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                   IN THE
                           FIRST COURT OF APPEALS
                                  OF TEXAS                               FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
PAUL BRIONES                              §                       8/31/2015 12:07:54 PM
                                          §                       CHRISTOPHER A. PRINE
VS.                                       §          CASE NO.     01-14-00121-CR
                                                                           Clerk
                                          §
THE STATE OF TEXAS                        §


 MOTION TO EXTEND TIME WITHIN WHICH TO FILE APPELLATE
                        BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, PAUL BRIONES, appellant in the above-styled and

numbered cause, by and through his attorney of record, Daucie Schindler, and

respectfully moves the Court for an extension of time within which to file the

appellate brief, and for cause would show the Court as follows:

                                          I.

      Mr. Briones was charged with the felony offense of indecency with a child. Mr.

Briones entered a plea of not guilty and proceeded to trial by jury. On January 17,

2014, the jury found Mr. Briones guilty of indecency with a child as charged. After

the punishment portion of the trial, the jury sentenced Mr. Briones to twenty (20)

years imprisonment in the Institutional Division of Texas Department of Criminal

Justice. A Motion for New Trial was filed February 17, 2014, and after a hearing, the

trial court denied the motion on May 2, 2014.
                                         II.

      Mr. Briones filed timely notice of appeal. Undersigned counsel with the Harris

County Public Defender’s Office was appointed to represent Mr. Briones on

September 29, 2014, Mr. Briones filed a Motion to Abate this appeal based on the fact

that the a Motion for New Trial had been filed in the trial court, but the hearing on

that motion was held after the trial court lost jurisdiction and the Motion for New

Trial had been overruled by operation of law.

                                         III.

      On June 30, 2015, this Court denied the abatement, but agreed that the

evidence from the out of time hearing would be considered on direct appeal. The

record of the hearing on the Motion for New Trial is voluminous and complicated.

Undersigned counsel requested an additional thirty (30) days to file the Appellant’s

brief making the brief due on or before August 31, 2015.

                                         IV.

      Counsel appreciates that this case has been pending for almost a year, but for

nearly nine months the case was essentially in limbo and counsel was unable to

proceed timely. In addition, counsel has been working on the Motion for New Trial

in State v. Edward Branch that was granted by the 177th District Court on August 31,

2015. In addition counsel has been working on the Appellant’s Briefs in State v.

Tavarez, State v. Wiggins, State v. Williams, State v. Edwards and State v. Martinez.

Additionally, counsel has been working on the Petitions for Discretionary Review in
Fletcher v. State and Earvin v. State. Counsel is diligently working on the brief in this

case, but requests an additional fifteen days to research and confer with the client.

                                           V.

      This request is made not to delay the proceedings, but to ensure that Mr.

Briones is adequately represented.

WHEREFORE, PREMISES CONSIDERED, Mr. Briones respectfully prays that

this motion be granted and that the Court permits an extension of time until

September 15, 2015, to file the appellate brief.

                                                   Respectfully submitted,

                                                   ALEXANDER BUNIN
                                                   Chief Public Defender
                                                   Harris County Texas


                                                   /s/ Daucie Schindler
                                                   DAUCIE SCHINDLER
                                                   Assistant Public Defender
                                                   Harris County Texas
                                                   1201 Franklin, 13th Floor
                                                   Houston Texas 77002
                                                   (713) 368-0016
                                                   (713) 368-9278 (Fax)
                                                   Daucie.Schindler@pdo.hctx.net

                                                   Attorney for Appellant,
                                                   PAUL BRIONES
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellant’s

Motion to Extend Time within Which to File Appellate Brief was e-mailed to the

Appellate Division of the Harris County District Attorney’s Office on this 31st day of

August, 2015.


                                       /s/ Daucie Schindler
                                       DAUCIE SCHINDLER